The first count alleges that after the plaintiff had been arrested under the warrant and put in jail and had stayed in jail for two days the prosecutor voluntarily paid the cost and dismissed the warrant, and that such entry of withdrawal and discharge from custody was a "termination of said proceeding against him." The majority opinion is that this is not an allegation that the prosecution terminated in favor of theplaintiff. I think where it is alleged that the prosecutor paid the cost and withdrew the warrant and had such order entered on the docket, that it does show an ending of the prosecution in favor of the plaintiff. While it is true that merely alleging that the magistrate after a hearing discharged the plaintiff, does not alone amount to an allegation that the prosecution has ended in the plaintiff's favor, for the reason that the prosecutor may still have plaintiff indicted by the grand jury and convicted by a jury (Rogers Company v. Murray, 35 Ga. App. 49,132 S.E. 139; Hartshorn v. Smith, 104 Ga. 235,30 S.E. 666), I think, however, there is a difference between a dismissal by the magistrate after a hearing and a dismissal at the instance of the prosecutor where he pays the costs. As was in effect said in Price v. Cobb, supra, the involuntary dismissal of a prosecution, so far as the prosecutor is concerned, either by a nol. pros. or by a magistrate, is not necessarily the end of the proceeding, because another indictment may be returned or the prosecution followed up, and it may be still the same prosecution. The basis of the action for malicious prosecution is not alone the preferring of the bill; it is the spirit or motive that brought into life the warrant or bill of indictment. Until the law has concluded the efforts of such motive or spirit to continue a prosecution, or some act ordeclaration of such person has put an end to the prosecution, it is not at an end. In the present case it is alleged that the prosecutor voluntarily paid the costs and withdrew the warrant. The warrant and the spirit or motive which called it into existence were at an end, and that necessarily means that the proceeding had been terminated favorably *Page 242 
to the defendant because he was discharged, not because he himself had paid the costs and agreed to such a settlement or discharge, but because the prosecutor voluntarily withdrew the warrant and himself paid the costs.
I think the court properly overruled the demurrer as to the first count. The demurrer to the second count should have been sustained.